Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended now sets the distance between center points of first and second holes at 12.7mm. This distance is not established in the originally filed disclosure and is considered new matter. In claims 21 and 22, shapes and materials are now claimed that were not included in the original disclosure and are considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the limitation “wall thickness” is not understood in light of the way the figures are annotated. The wall thickness does not appear to be associated with specific holes but instead are a measurement of the thickness between adjacent holes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 6,938,308).
Regarding claim 1, Funk discloses an apparatus comprising a flat plastic (Column 3, line 42) oval (Column 3, line 47) shaped shoe tieing device used longitudinally, with conventional shoe laces to facilitate shoe tieing, which device has at least two and no more than 3 spaced aligned holes there (14, 14’).
Funk fails to disclose the diameter of each hole varies from 5.9 to 6.7 mm, and the wall thickness of each hole is about 6 mm, and the distance from the center point of a first hole to the center point of a second hole is 12.7mm.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the claimed range and values since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges and discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 3, Funk discloses the invention except for wherein the device having a color selected from reds, orange, yellows, blues, greens orange, black, violet, whites, pink, indigo, gold silver, copper and bronze, as well as vermillion, turquoise, brown, and fluorescent and metallic versions thereof, and mixtures thereof. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any of the colors, since applicant has not disclosed that the color solves any stated problem or is for any particular purpose beyond aesthetics and it appears that the invention would perform equally well with the color of the materials used in Funk.

Regarding claim 21, Funk further discloses the invention except for wherein the device is made of a plastic selected from the group consisting of polyethylene, polyurethane, epoxy, and acrylic polymers and foams of polyurethane and epoxy. It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the claimed materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 22, Funk further discloses various shapes including but not limited to any of moon, oval round, ball hear, stars having 3 to 10 points, sports balls, and other sporting equipment, vehicles, animals knives, cans and bottles (the oval shape is shown in the Figures).

Regarding claim 23, Funk further discloses wherein the device has 3 aligned holes (Fig. 1A as shown), but fails to disclose the center point of the first hole to the center point of the third hole varies between 14 and 22 mm. It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Funk as applied to claim 1 above, and further in view of Parker (US D809,281).
Regarding claim 24, Funk the invention except for wherein at least one hole has a slot connected thereto from the edge of the device to slide the shoe string onto said device. Parker teaches a slot connected to a hole (Fig. 3 as shown).
From this teaching of Parker, it would have been obvious to one of ordinary skill before the effective filing date of the invention to include a slot to make insertion of laces easier.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677